DETAILED ACTION
Claims 1-20 and 22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention is objected to for the following informalities:
Insert --POSITION-- before “IDENTIFIERS”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 3, insert --instruction-- after “each”.
In line 4, replace “the” with --that--.
In the 2nd to last line, insert --instruction-- after “one”.
In the last line, it appears applicant can delete “itself”.  The previous line already makes it clear that the identifier is encoded within an instruction.  Thus, saying “itself” doesn’t seem to add anything.
Claim 4 is objected to because of the following informalities:
In lines 2 AND 3, both instances of “the fetched at least the/a portion…” is grammatically incorrect and must be reworded.  The examiner recommends using --stores at least the fetched portion…-- in both lines.
Claim 10 is objected to because of the following informalities:
In line 8, delete “itself”.
Claim 18 is objected to because of the following informalities:
In the 3rd to last line, “at least one operands” is grammatically incorrect.
In the last line, delete “itself”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 10, note that “at least one of the received instructions” is claimed.  This encompasses just one instruction and, under this interpretation, an identifier is encoded in this instruction to indicate this instruction’s relative position within the group of instruction, thereby designating this instruction as a target instruction to receive a result generated by this instruction.  Applicant has not pointed to support and the examiner, through cursory review of the specification, has been unable to find original support for an instruction designating itself as the target, which is what claim 10 covers (see MPEP 2163.04(I)).
Claims 11-17 and 22 are rejected for being dependent on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 10, line 9, “the group of instructions”.
In claim 10, line 9, “the memory”.  This is preceded by a first and second memory.
In claim 10, each instance of “the instruction identifier”, because there may be multiple identifiers in multiple received instructions.  In line 8, it appears that “the instruction identifier” could be --each instruction identifier--.  The last paragraph could also appear to be reworded as:

“an instruction scheduler configured to store ready state data in the first 
memory indexed by the instruction identifier of a selected instruction, the stored ready state data indicating state of the selected instruction's predicate operands and/or data operands, the instruction scheduler being further configured to issue a given instruction when the stored ready state data indicates that all operand dependencies for the given instruction are satisfied.”

If the given instruction in the last two lines above is the same as the selected instruction above, applicant can use “given” in all places as opposed to using “selected” (using “a given” for the first instance, and --the given-- for each remaining instance).  The examiner also notes that “first” should not be used so as to not cause confusion with the first instruction in claim 16, and notes that “second” cannot be used because this would cause an antecedent basis issue in claim 16.
In claim 10, last line, “the instruction”.  There are multiple instructions previously set forth.  The proposed rewording above will address this issue as well.
In claim 11, “the reconfigurable logic device”, which was deleted from claim 10.
In claim 15, line 2, “the device”.
In claim 15, lines 3-4, “the instructions fetched from the memory”.  Are these the same instructions as those received in claim 10?
In claim 15, line 4, “the memory”.  Is this the second memory from claim 10?
In claim 16, “the reconfigurable logic device”, which was deleted from claim 10.
In claim 22, “The reconfigurable logic device of claim 10”.  This device was replaced in claim 10 by an FPGA.
Claims 11-17 and 22 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over UT-Austin, “Design and Implementation of the TRIPS EDGE Architecture”, June 4, 2005, pp.1-41 (as cited by applicant and herein referred to as Austin), in view of Leibholz et al., U.S. Patent Application Publication No. 2002/0138714 (as cited by applicant and herein referred to as Leibholz).
Referring to claim 1, Austin has taught an apparatus comprising:
a) a group of instructions fetched from memory, each of the group of instructions being associated with a different respective instruction identifier indicating the instruction’s relative position within the group of instructions in the memory (see slide 20 and note the instructions with identifiers [1] to [8].  Instructions are inherently fetched from memory); and
an instruction scheduler configured to issue a first instruction from the group of instructions (this is inherent.  Any instruction to be executed must be issued to an execution unit);
c) Austin has also taught the first instruction’s respective instruction identifier encoded within one of the group of instructions itself (again, see slide 20.  For instance, the mov instruction has an identifier of [3].  And, this identifier is encoded within the add instruction because the mov receives a result from the add).
d) Austin has not taught an instruction decoder configured to generate decoded ready dependencies for at least a portion of the group of instructions, that the first instruction is issued out of program order, that the first instruction is issued based on determining that the decoded ready dependencies for the first instruction are satisfied, and that the determining comprises accessing storage storing the decoded ready dependencies using the first instruction’s respective instruction identifier encoded within one of the group of instructions itself.  However, Leibholz has taught such concepts.  See paragraphs [0034], [0038], and [0042]-[0044].  Basically, each instruction’s assigned identifier (which is analogous to that in Austin) is used to index into a scoreboard memory to determine if all dependencies for that instruction have been satisfied.  If they have, the instruction may be issued.  If they haven’t, the instruction must wait.  This is generally a known process in the art that allows for dependency checking at runtime so as to increase flexibility in issuing instruction, and to achieve advantageous out-of-order execution (i.e., scheduling at run-time may lead to more efficient execution because scheduling decisions will take into account runtime conditions such as cache misses, other delays, etc., which may not be known (or known with full accuracy) during pre-runtime (compile-time) scheduling).  To realize runtime dependency checking in Austin, one of ordinary an instruction decoder configured to generate decoded ready dependencies for at least a portion of the group of instructions, and such that the first instruction is issued out of program order, that the first instruction is issued based on determining that the decoded ready dependencies for the first instruction are satisfied, and that the determining comprises accessing storage storing the decoded ready dependencies using the first instruction’s respective instruction identifier encoded within one of the group of instructions itself.
Referring to claim 3, Austin has taught the apparatus of claim 1, wherein the apparatus further comprises an instruction fetch unit, the instruction fetch unit being configured to fetch at least a portion of a header for the group of instructions and to fetch at least a portion of an instruction of the group of instructions concurrently (see slide 221 and note the header chunk includes read/write instructions.  As each line includes only 4 header bits and 28 instructions bits, it is inherent that both header and instruction information are fetched concurrently (by an inherent fetch unit) since more than 4 bits would have to be fetched at once in order to realize any sort of efficiency).
Referring to claim 4, Austin, as modified, has taught the apparatus of claim 3, wherein the instruction fetch unit comprises a first block memory that stores the fetched at least the portion of the header and a second block memory that stores the fetched at least a portion of the instruction.  This is inherent, as two different pieces of data cannot be stored in the exact same location without overwriting one of the items.  Thus, because both items are needed, they need to be stored in separate memories (first and second block memories).
Referring to claim 6, Austin, as modified, has taught the apparatus of claim 1, wherein the apparatus is configured to select a next instruction of the group to execute with a priority encoder and based on the instruction identifier encoded for the next instruction (see slide 127 for the priority encoding to select among instructions.  Also, as described above, the instruction identifiers play a part in which instructions are selected).
Referring to claim 7, Austin, as modified, has taught the apparatus of claim 1, wherein the instruction scheduler is coupled to a data operand buffer, the data operand buffer storing data generated for execution by the instructions in a subsequent clock cycle (see slides 122-123 and 240-241.  There is an operand buffer and/or a register file, both of which buffers operands for a subsequent cycle.  Also, any memory where data is stored (e.g. by the st instruction ([4]) in slide 20 is a data operand buffer).
Referring to claim 8, Austin, as modified, has taught the apparatus of claim 7, further comprising a bypass logic circuit that allows data operands to be forwarded for execution by an instruction in a subsequent clock cycle, the bypass logic allowing the data operand to be forwarded without storing the data operands in the data operand buffer (see slide 128 and note that operand bypass may be used to supply an operand to a dependent instruction in a .
Referring to claim 18, Austin has taught a method of forming a processor with configurable logic devices (the entirety of slide 46 shows a processor with multiple components therein, including configurable devices such as the FPGA), the method comprising:
a) producing a configuration bitstream comprising configuration information for implementing the circuit for the processor with the configurable logic devices (this is inherent.  An FPGA is inherently configured using a configuration bitstream (used to program the reconfigurable device).  By reprogramming the FPGA, the entire board (processor) is reprogrammed), the circuit for the processor comprising: an out-of-order instruction scheduler configured to issue instructions (see slide 63) configured to issue a target instruction (slide 21 shows a number of target instructions that are issued), and an instruction identifier designating the target instruction that receives a result consumed by the target instruction when the source instruction that produces at least one operands is executed, the instruction identifier being encoded in the source instruction itself (see slide 21 and note that target identifier [3] is encoded within the source add instruction.  This means, the mov instruction is a designated target of the add, which when executed, provides a result to the mov);
b) Austin has not taught that the scheduler is configured to issue instructions based on operand ready state data stored in a memory indexed by the instruction identifier and that the at least one operands are indicated by the operand ready state data.  However, Leibholz has taught such concepts.  See paragraphs [0034], [0038], and [0042]-[0044].  Basically, each instruction’s assigned identifier (which is analogous to that in Austin) is used to index into a scoreboard memory to determine if all dependencies for that instruction have been satisfied.  If  based on operand ready state data stored in a memory indexed by the instruction identifier and that the at least one operands are indicated by the operand ready state data.
Referring to claim 19, Austin, as modified, has taught the method of claim 18, further comprising mapping a description of at least one or more of the following to block random access memory (RAM) hardware implemented with the configurable logic devices: an instruction cache or a data cache (recall that Austin has taught instruction cache.  Austin has further taught data cache in slide 32.  Slide 32 also shows these caches implemented in blocks/tiles of the device.  Because cache is RAM, these blocks may be called block RAM resources).

Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Leibholz and the examiner’s taking of Official Notice.
Referring to claim 5, Austin, as modified, has taught the apparatus of claim 1, but has not taught wherein the apparatus is a soft core processor implemented with a configurable logic device.  However, soft reconfigurable cores are known in the art and offer flexibility as they can be configured to perform different functions over time.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin such that the apparatus is a soft core processor implemented with a configurable logic device.
Referring to claim 9, Austin, as modified, has taught the apparatus of claim 7, but has not taught the apparatus further comprising a bypass logic circuit that allows a data operand for a different instruction to be forwarded to an execution unit of the processor in the same clock cycle as a different data operand is stored in the data operand buffer, wherein the data operand buffer is configured to store operand data for not more than one instruction per clock cycle.  However, as described above, Austin has taught operand bypass.  In addition, it is known in the art to execute concurrently so as to increase throughput.  As such, one of skill in the art would have recognized that instructions [3] and [4] (from slide 20) could be executed at the same time (because they are independent of each other and the instruction on which it depends, i.e., add instruction [2], is done).  With such scheduling, the add will forward the result to the mov for use in cycle X while also forwarding the result to the st for storage in cycle X.  In addition, a memory/buffer with a single write port that can only write for one instruction per cycle is known in the art.  The fewer the number of ports, the simpler the design.  the apparatus further comprises a bypass logic circuit that allows a data operand for a different instruction to be forwarded to an execution unit of the processor in the same clock cycle as a different data operand is stored in the data operand buffer, wherein the data operand buffer is configured to store operand data for not more than one instruction per clock cycle.
Referring to claim 20, Austin, as modified, has taught the method of claim 18, but has not taught mapping a hardware description language specification to a netlist, the netlist comprising a description of hardware elements to be implemented with the configurable logic devices, wherein the netlist is used to produce the configuration bitstream.  However, this is a known reconfiguration process.  A netlist is a known textual representation of a circuit diagram or schematic.  The well-known process of synthesis converts a hardware description language (HDL) design into a netlist.  The netlist is then converted to a bit file (configuration bitstream) which may be downloaded to a programmable circuit, such as an FPGA, so that the FPGA is configured to implement the design.  As a result, in order to create a design in software, and then implement it in flexible hardware, such as an FPGA, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Austin for mapping a hardware description language specification to a netlist, the netlist comprising a description of hardware elements to be implemented with the configurable logic devices, wherein the netlist is used to produce the configuration bitstream.

Allowable Subject Matter
Claims 10-17 and 22 are allowed over the prior art.  Please address all remaining issues.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, at least one of the received instructions comprising an instruction identifier encoded in the at least one of the received instructions itself, the instruction identifier indicating the respective instruction's relative position within the group of instructions in the [second] memory.  The Austin reference has taught such identifiers in slides 20-21 (leftmost numbers, e.g. [1] to [8]), but Austin has not taught that these numbers are encoded within the instructions themselves.  The instruction encodings (shown at the right in slides 20-21) appear to have no field to encode these identifiers.  The examiner also notes that, based on the current record, there is no reason/motivation to modify Austin so as to encode those identifiers within the instructions.

Response to Amendment/Arguments
On page 11 of applicant’s response, applicant argues that Monferrer’s ID is a register ID and not one that indicates the instruction’s relative position within the group of instructions in the memory.
The examiner agrees and notes that all rejections based on Monferrer have been withdrawn.

With respect to claim 10, the examiner notes the prior art rejection has been withdrawn due to the amendments for reasons for allowance set forth above.  Any arguments appearing on pages 12-14 of applicant’s response that relate to claim 10 that are not related to the examiner’s reasons for allowance are moot.

On page 14 of applicant’s response, applicant argues that claim 18 is allowable for similar reasons as claim 10.
The examiner respectfully disagrees.  Claims 1, 10, and 18 are not substantially the same and some interpretations apply to claims 1 and 18 that don’t apply to claim 10.  For instance, claim 10 requires that the identifier that is encoded in an instruction indicates that instruction’s relative position in a group of instructions.  Claims 1 and 18 do not have such a requirement.  In claim 1, for instance, the identifier may be encoded in another instruction (as shown in slides 20-21 of Austin, e.g. the [3] encoded in the add instruction indicates that the mov instruction is the 3rd instruction in the group).  Claim 18 does not include the relative position indication at all.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183